Moule, J. (dissenting).
The primary question on this appeal concerns the scope and application of section 9-103 of the General Obligations Law which provides that landowners who gratuitously allow persons to use their property for certain enumerated recreational activities such as fishing, hunting and off-road *50vehicle travel are not liable for injuries unless caused by willful or malicious acts or omissions of the owner.
The State owns and operates Beaver Island State Park located on Grand Island in the Niagara River. A marina is operated within the park, exclusively for boating, between Memorial and Labor Days. During the remainder of the year, the public is allowed to use the marina for recreational fishing; no fee of any kind is charged.
The marina is a man-made facility built within two parallel walls which run out from the island into the river partially blocking its flow. To prevent stagnation of marina water, single openings are cut into each wall and are set at different distances from shore. Current enters through the inlet in the upstream wall and “flushes” through the marina exiting the downstream wall outlet. The openings are not readily visible because of boardwalk piers constructed over the lengths of the walls. Hand-railings are constructed on the outerside of each wall, but there are none on the marina side.
Due to theft and vandalism, lifesaving equipment including life-rings, ropes and poles are provided within the marina only between Memorial and Labor Days.
On the evening of May 22,1974 David O’Keefe, 41 years old, and his two sons, Mark, age 16, and Thomas, age 9, were fishing at the marina. Mark’s girlfriend, Susan Tramp Blanford, was with them. They began fishing from various points along the upstream wall. Thomas and his father proceeded further out and began fishing from the end of the wall. After some time, while it was still daylight, Thomas and his father began walking down the wall back toward the area in which Mark and Susan were fishing. David was walking on the side closest to the handrail; young Thomas was walking on the marina side. Inexplicably, Thomas fell into the marina water in the area of the inlet. David jumped in, attempting to rescue his son. Thereafter, both Mark and Susan entered the marina water in an effort to rescue David and Thomas. Though they were good swimmers, all three O’Keefes drowned when they were apparently swept under by the cold flushing current. Susan was rescued by another fisherman, Ralph Dyson, who risked his life to pull her to safety. Both Dyson and Blanford’s testimony strongly showed that were lifesaving equipment available, all three O’Keefes would have been saved.
Claimant, the administratrix of the estate of David, Mark and Thomas O’Keefe, commenced this action alleging that the deaths were due to failure of the State to properly supervise the *51marina, in failing to have lifesaving equipment available at the marina for the protection of people lawfully there, and in failing to warn users of the area of the existence of dangerous currents in the water surrounding the marina.
At trial, after the close of proof, the Court of Claims granted defendant’s motion for judgment as a matter of law. The court held that section 9-103 of the General Obligations Law set the duty of care owed by the State to claimant and that the State had fulfilled its duty.
Claimant raises two contentions on appeal: (1) that section 9-103 of the General Obligations Law is inapplicable to her claims and that she has established the negligence of the State; and, alternatively, (2) that the proof showed that the State’s conduct in failing to guard or warn against a dangerous condition was “willful or malicious”.
Claimant’s first contention is that section 9-103 of the General Obligations Law is inapplicable because the statute was not intended to apply to “highly developed” property such as the man-made marina at Beaver Island State Park. Upon this basis, she argues that Sega v State of New York (60 NY2d 183) is inapplicable and our decision in Michalovic v Genesee-Monroe Racing Assn. (79 AD2d 82) excepts this case from the scope of the statute.
Section 9-103 of the General Obligations Law provides in part:
“No duty to keep premises safe for certain uses; responsibility for acts of such users
“1. Except as provided in subdivision two,
“a. an owner * * * of premises * * * owes no duty to keep the premises safe for entry or use by others for hunting, fishing [etc.] or to give warning of any hazardous condition or use of or structure or activity on such premises to persons entering for such purposes;
“b. an owner * * * of premises who gives permission to another to pursue any such activities upon such premises does not thereby (1) extend any assurance that the premises are safe for such purpose, or (2) constitute the person to whom permission is granted an invitee to whom a duty of care is owed, or (3) assume responsibility for or incur liability for any injury to person or property caused by any act of persons to whom the permission is granted * * *
“2. This section does not limit the liability which would otherwise exist
*52“a. for willful or malicious failure to guard, or to warn against, a dangerous condition, use, structure or activity; or
“b. for injury suffered * * * where permission * * * was granted for a consideration”.
In Sega (supra), the Court of Appeals held that the State may invoke section 9-103 in defense of claims or injuries occurring on State-owned lands. Rejecting the argument that the legislative history of section 9-103 limited its scope to private lands, the court reasoned that resort to legislative history was inappropriate to interpret the statute because its language was unambiguous. It said: “While legislative intent is the great and controlling principle (Matter ofPetterson v Daystrom Corp., 17 NY2d 32, 38), it should not be confused with legislative history, as the two are not coextensive. Inasmuch as the legislative intent is apparent from the language of section 9-103, there is no occasion to consider the import, if any, of the legislative memorandum.” (60 NY2d 183, 191, supra.) Claimant attempts to distinguish Sega on the basis that the question presented concerned only to whom the statute was applicable, and not the nature of the property falling within its scope. Thus, she argues, that resort to the statute’s legislative history is appropriate here. Even assuming claimant’s distinction of Sega is proper, reliance upon Michalovic v Genesee-Monroe Racing Assn. (supra) to except this case from section 9-103 is misplaced.
In Michalovic (supra), after examining the legislative history of section 9-103, we held that the statute was inapplicable to an accident involving a 14-year-old boy injured while riding a motorbike in the parking lot at the Batavia Downs Race Track. We reasoned that the purpose of the statute was to increase access to lands suitable for the listed recreational activities and that the commercial property in question was not of the nature contemplated by the Legislature as within the protective scope of the statute.
In contrast to the commercial property used for recreational activity in Michalovic (supra), the marina at Beaver Island is suitable only for recreational activities, e.g., boating or fishing. It is a recreational property that the O’Keefes used for recreational purposes. That the marina is “highly developed” is of no consequence. Although the piers and breakwalls are man-made, they enhance the marina’s suitability for fishing rather than alter its character and destroy its compatibility with such recreational use. The marina is thus precisely the type of recreational facility contemplated by the Legislature when it enacted the statute. To impose a duty on the State to provide safety equip*53ment and warnings or close the marina during the “off-season” as suggested by claimant is exactly the result that section 9-103 was intended to avoid.
Section 9-103 was thus properly relied on by the Court of Claims in determining the standard of care owed to claimant by the State.
Claimant’s alternative contention, that the proof showed that the State’s conduct in failing to guard against a dangerous condition was “willful or malicious”, is also without merit.
In Sega v State of New York (supra), the court rejected claimants’ proposition that the State’s liability under section 9-103 varied depending on whether the injury was caused by a known dangerous condition, e.g., a “hazard” or a “trap”. Noting that the statute abrogated the common-law duty of landowners to warn licensees of known unreasonably dangerous conditions not likely to be discovered by them, the court said, “In contrast, section 9-103 and its predecessors impose liability only if there is a willful or malicious failure to warn. And the statute does not indicate any intent to except traps or concealed defects from this standard” (60 NY2d 183, 191, supra). Applying section 9-103 to the consolidated appeals before it,* the Court of Appeals held that it was not enough that the claimant in Cutway v State of New York (89 AD2d 406) was injured due to the State’s negligence in constructing a cable gate without posting warning signs to alert all terrain vehicle drivers of this hidden trap. Similarly, claimant in Sega failed to carry her burden by merely showing that the State failed to discover or warn about the defect in the park bridge railing which caused her injury. The court reasoned that “[t]he standard imposed by section 9-103 requires a graver act than mere negligence before liability may be imposed” (60 NY2d 183, 192-193, supra).
Based on the Sega decision (supra), contrary to claimant’s contention, the State may not be held liable for its failure to warn of the dangerous marina currents based on the theory that the hidden currents were “known dangerous conditions”. Though this theory may support a common-law negligence claim, it does not rise to the level of “willful or malicious” conduct as required by the statute. “Willful” conduct requires an intentional act of unreasonable character in disregard of a known or obvious risk that was so great as to make it highly *54probable that harm would follow (Restatement, Torts, § 500; Prosser and Keeton, Torts [5th ed], § 34). “Malicious” conduct requires conduct done intentionally without just cause or excuse (Black’s Law Dictionary [4th ed], p 1110). Mere negligence is not enough (Sega v State of New York, supra). For these same reasons, claimant’s theories based on the failure to properly supervise the marina and failure to provide lifesaving equipment were also properly dismissed.
Finally, we note that, since these claims arose prior to enactment of CPLR article 14-A, contributory negligence and assumption of the risk are absolute defenses to this action. The Court of Claims finding that the O’Keefes assumed the risks inherent in fishing from the marina walls is amply supported by the evidence. Thus, even if we were to find section 9-103 to be inapplicable and apply the standards of common-law negligence, claimant’s action would be barred by assumption of the risk.
Accordingly, the judgment of the Court of Claims should be affirmed.
Dillon, P. J., and Schnepp, J., concur with Hancock, Jr., J.; Moule, J., dissents and votes to affirm the judgment in a separate opinion in which Green, J., concurs.
Judgments reversed, on the law, without costs, and matters remitted to Court of Claims for further proceedings in all of the above-entitled actions.

 Sega v State of New York (60 NY2d 183) involved consolidated appeals of both Sega v State of New York (89 AD2d 412, affd 60 NY2d 183) and Cutway v State of New York (89 AD2d 406, revd 60 NY2d 183, mot for rearg den 61 NY2d 670).